              Case 3:19-cv-05835-BHS Document 21 Filed 07/13/20 Page 1 of 4



 1                                                                 The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT TACOMA
10
      RAMONA MCCLINTOCK,                                 CASE No. 3:19-cv-05835-BHS
11
                                        Plaintiff.       STIPULATED MOTION TO AMEND
12                                                       COMPLAINT TO ADD DEFENDANT AND
                         v.                              ORDER
13

14    UNITED STATES OF AMERICA;                          NOTED FOR CONSIDERATION:
      CATHLEEN JENSEN and JOHN DOE                       July 10, 2020
15    JENSEN,

16                                      Defendants.
17

18

19          COMES NOW, Plaintiff, by and through her counsel, and the Defendant United States of
20 America, by and through their counsel, pursuant to Local Rule 10(g), and hereby jointly stipulate

21
     and move to amend Plaintiff’s complaint for damages to add a party, the estate for Cathleen Jensen.
22
     The parties seek to add the estate of Cathleen Jensen as Ms. Jensen as an involved party in the
23
     subject collision that forms the subject of this case. Ms. Jensen, a former co-defendant has
24

25 subsequently passed away and was not alive at the time that plaintiff served her through the

26 Washington State Secretary of State. The parties seek to properly name and include the correct

27 party in these proceedings.

28    STIPULATED MOTION TO AMEND COMPLAINT TO ADD
      DEFENDANT AND ORDER
      3:19-cv-05835-BHS
      PAGE- 1
                   Case 3:19-cv-05835-BHS Document 21 Filed 07/13/20 Page 2 of 4



 1              The parties have consulted on this matter, including the counsel representing Ms. Jensen’s

 2 estate, and all parties agree to amending the complaint to name the estate of Cathleen Jensen as a

 3
     co-defendant in the Plaintiff’s November 30, 2017 motor vehicle collision.
 4
                The Plaintiff may amend her complaint with the opposing party’s written consent. Fed. R.
 5
     Civ. P 15. Leave to amend pleading should be freely given and should be denied only where
 6
     amendment would be futile, where it is sought in bad faith, or where it would prejudice opposing
 7

 8 party. See AIU Ins. Co. v. Mitsui O.S.K. Lines, Ltd., 897 F. Supp. 724, 726 (S.D.N.Y. 1995). Rule

 9 governing leave to amend does not prescribe any time limit within which a party may apply to

10 the district court for such leave, and thus, generally, delay alone is not a sufficient reason for

11
     denying leave to amend, if no prejudice to the non-moving party is found. Triad at Jeffersonville
12
     I, LLC v. Leavitt, 563 F. Supp. 2d 1, 11 (D.D.C. 2008).
13
                The parties submit that good cause exists to permit amending Plaintiff’s complaint.
14

15 Defendant Cathleen Jensen, was an involved party in Plaintiff’s November 30, 2017 motor

16 vehicle collision. Plaintiff filed suit on September 6, 2019. Dkt. 1. Plaintiff attempted to

17 personally serve Defendant Jensen and was unsuccessful. See Affidavit of Jared D. Stueckle in

18 Support of Due Diligence. Dkts. 11-13. Unable to personally serve Defendant Jensen, Plaintiff

19
     effected service via the Washington State Secretary of State. Dkt. 10, 14. Unbeknownst to the
20
     Plaintiff, Ms. Jensen passed away on July 28, 2019 1.
21
                Counsel for Plaintiff and United States was contacted by an attorney representing Ms.
22

23 Jensen estate, Ms. Debra Akhbari. See, Declaration of Jonathan J. Lee. Ms. Akhbari informed the

24 parties that she would be taking over representation of Ms. Jensen from Ms. Sara Sato and

25 verified that Ms. Jensen had in fact passed away. Id. In light of the new information, the parties

26

27
     1
         https://hillfhpuyallup.com/tribute/details/143861/Cathleen-Jensen/obituary.html
28       STIPULATED MOTION TO AMEND COMPLAINT TO ADD
         DEFENDANT AND ORDER
         3:19-cv-05835-BHS
         PAGE- 2
                 Case 3:19-cv-05835-BHS Document 21 Filed 07/13/20 Page 3 of 4



 1 agreed that prudence would dictate that Ms. Jensen should be properly substituted by Ms.

 2 Jensen’s estate. Id.

 3
            Probate for Ms. Jensen’s estate was opened in Pierce County on June 17, 2020. Michael
 4
     Jensen, widow of the deceased defendant was appointed personal representative on June 26,
 5
     2020. Id.
 6
            Given the amendment of the discovery schedule and trial date, no parties will be
 7

 8 prejudiced by an amendment to include Ms. Jensen’s estate. Based on the foregoing, the parties

 9 agree to include the estate of Cathleen Jensen as a Co-defendant.

10          As Defendant Jensen’s counsel has already appeared, aware of the pending motion, and is
11
     also aware of the present court deadlines, a 14 day deadline to answer the amended complaint
12
     would be prudent and adequate.
13
            A proposed amended complaint is attached herein as Exhibit A.
14

15 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

16

17 DATED: July 10, 2020                                 s/Jonathan Lee
                                                        JON LEE, WSBA No. 42505
18
                                                        1408 140th PLACE NE
19                                                      Bellevue, Washington 98007
                                                        Telephone: 206-285-1743
20                                                      Email: jon@premierlawgroup.com
                                                        Attorney for Plaintiff
21

22 DATED: July 10, 2020                                 s/Heather C. Costanzo
                                                        HEATHER C. COSTANZO, FL #37378
23                                                      Assistant United States Attorneys
                                                        United States Attorney’s Office
24                                                      700 Stewart Street, Suite 5220
                                                        Seattle, WA 98101-1271
25                                                      Phone: (206) 553-7970
                                                        Email: heather.costanzo@usdoj.gov
26                                                      Attorney for Defendant United States of
                                                        America
27

28    STIPULATED MOTION TO AMEND COMPLAINT TO ADD
      DEFENDANT AND ORDER
      3:19-cv-05835-BHS
      PAGE- 3
            Case 3:19-cv-05835-BHS Document 21 Filed 07/13/20 Page 4 of 4



 1                                             ORDER

 2

 3        1) Plaintiff may amend her complaint to include Defendant Michael Jensen,

 4           Administrator of Estate of Cathleen Jensen as a co-defendant and;
 5        2) Defendant Jensen shall answer the amended complaint within 14 days of service.
 6
          Dated this 13th day of July, 2020.
 7

 8

 9

10

11

12
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO AMEND COMPLAINT TO ADD
     DEFENDANT AND ORDER
     3:19-cv-05835-BHS
     PAGE- 4
